METHOD OF MANUFACTURING BIOMASS HARD CARBON FOR NEGATIVE ELECTRODE OF SODIUM-ION BATTERIES AND SODIUM-ION BATTERIES CONTAINING BIOMASS HARD CARBON THEREOF
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
 
Response to Amendment
In response to communication filed on 2/23/2022:
Claim 1 has been amended; claims 2, 3 have been canceled. No new matter has been entered.

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are moot based on grounds of new rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 101585527 A) and further in view Hsieh et al. (US 2019/0119118 A1).
Regarding claims 1, 4, and 7, Wang et al. teach a method of manufacturing biomass hard carbon, comprising: (1) mixing a carbon source and a nanoscale powder so as to obtain a precursor (Example 1 discloses mixing a carbon based resin with nanoscale ZnO.); (2) disposing the (Example 1 discloses a nitrogen atmosphere.); (3) carbonizing the precursor by a heating process, so as to make the precursor be transformed into a hard carbon mixture (Example 1 discloses heating in nitrogen.); (4) rinsing the hard carbon mixture by an acid solution, such that the hard carbon mixture has a pH value less than 0.5 (Example 1 discloses rinsing in HCl. Translation does not disclose the concentration but original document discloses 2 mol/L. pH=-log[H3O+]=-log[2]=0.301.); (5) modulating the pH value to be greater than 6 by using a pure water to rinse the hard carbon mixture (Example 1 discloses rinsing with distill water until neutral which is pH of 7.); and (6) producing a biomass hard carbon by drying the hard carbon mixture (Paragraph 0017 and example 1); wherein the nanoscale powder comprising a plurality of nanoparticles having a particle size in a range between 20 nm and 80 nm (Paragraph 0024 discloses 1-900 nm.).
Further, Wang et a. teach wherein the heating process comprises a first heating stage and a second heating stage (Example 1), and is subsequently treated by a second processing temperature in a range between 800°C and 1,200°C in the second heating stage (Example 1 discloses heating at 800°C.).
However, Wang et al. only teach that the precursor is treated by a first processing temperature at 225°C and not in a range between 350-400°C.
MPEP 2144.05 II A: Routine Optimization, Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
However, they do not teach wherein the carbon source is a bio-oil that is selected from the group consisting of cracked oil and coke oil; wherein the carbon source is obtained by applying a thermochemical conversion process to a bio-waste, and the thermochemical conversion process is selected from the group consisting of carbonizing process, pyrolysis process and gasifying process.
Hsieh et al. teach a carbon material for use in battery materials (Paragraph 0003). Further, the carbon source is a bio-oil that is selected from the group consisting of cracked oil and coke oil; wherein the carbon source is obtained by applying a thermochemical conversion process to a bio-waste, and the thermochemical conversion process is selected from the group consisting of carbonizing process, pyrolysis process and gasifying process (Abstract, claims 1 and 2 disclose pyrolyzing a carbon material wherein the carbon source is from a bio-oil. The bio-oil is a material selected from the group consisting of carbonized tar, pyrolysis oil, lignin and liquid phase product by carbonization, thermal cracking, gasification from biomass.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Wang with Hsieh in order to improve conductivity.
Regarding claim 6, Wang and Hsieh et al. teach the method of claim 1. Further, Wang teaches wherein the nanoscale powder in the precursor has a weight percent in a range which is larger than 0 and smaller than 50 or equal to 50 (Paragraph 0016).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 101585527 A) and Hsieh et al. (US 2019/0119118 A1) as applied to claim 1 above, and further in view of Li et al. (J. Mater. Chem. A, 2015, 3
Regarding claims 8 and 9, Wang and Hsieh et al. teach the method of claim 1. However, they do not teach wherein the biomass hard carbon is further processed to a negative electrode of a sodium-ion battery; wherein an adhesive agent is added into the biomass hard carbon, and the adhesive agent is made of a material that is selected from the group consisting of carboxymethyl cellulose, styrene-butadiene rubber and polyvinylidene fluoride.
Li et al. teach a biomass of sucrose for a negative electrode of a sodium ion battery (Abstract) wherein an adhesive agent is added into the biomass hard carbon, and the adhesive agent is made of a material that is selected from the group consisting of carboxymethyl cellulose, styrene-butadiene rubber and polyvinylidene fluoride (Experimental discloses using PVDF has a binder.)
Therefore, it would have been obvious to modify Wang and Hsieh with Li in order to increase coulombic efficiency.
Claim 10, the combination of Wang, Hsieh, and Li et al. teach the method of claim 9. However, Li discloses wherein the adhesive agent in the biomass hard carbon has a weight percent of 5 (Experimental) and not in a range between 10 and 15.
MPEP 2144.05 II A: Routine Optimization, Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729